UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-14323 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0568219 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, 10th Floor Houston, Texas 77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 870,641,175 common units and 4,520,431 Class B units (which generally vote together with the common units) of Enterprise Products Partners L.P. outstanding at October 31, 2011.Our common units trade on the New York Stock Exchange under the ticker symbol “EPD.” Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Operations, Organization and Basis of Presentation 8 2.General Accounting Matters 10 3.Equity-based Awards 13 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 17 5.Inventories 26 6.Assets Held for Sale 27 7.Property, Plant and Equipment 28 8.Investments in Unconsolidated Affiliates 30 9.Intangible Assets and Goodwill 33 10.Debt Obligations 35 11.Equity and Distributions 38 12.Business Segments 42 13.Related Party Transactions 46 14.Earnings Per Unit 49 15.Commitments and Contingencies 50 16.Significant Risks and Uncertainties 57 17.Supplemental Cash Flow Information 58 18.Condensed Consolidating Financial Information 59 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 66 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 94 Item 4. Controls and Procedures. 99 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 99 Item 1A. Risk Factors. 99 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults upon Senior Securities. Item 4. (Removed and Reserved). Item 5. Other Information. Item 6. Exhibits. Signatures 1 Table of Contents PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable – trade, net of allowance for doubtful accounts of $13.4 at September 30, 2011 and $18.4 at December 31, 2010 Accounts receivable – related parties Inventories Assets held for sale (see Note 6) Prepaid and other current assets Total current assets Property, plant and equipment, net Investments in unconsolidated affiliates Intangible assets, net of accumulated amortization of $955.6 at September 30, 2011 and $932.3 at December 31, 2010 Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of debt $ $ Accounts payable – trade Accounts payable – related parties Accrued product payables Accrued interest Liabilities related to assets held for sale (see Note 6) Other current liabilities Total current liabilities Long-term debt (see Note 10) Deferred tax liabilities Other long-term liabilities Commitments and contingencies Equity: (see Note 11) Partners’ equity: Limited partners: Common units (870,649,071 units outstanding at September 30, 2011 and 843,681,572 units outstanding at December 31, 2010) Class B units (4,520,431 units outstanding at September 30, 2011 and December 31, 2010) Accumulated other comprehensive loss ) ) Totalpartners’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions, except per unit amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenues: Third parties $ Related parties Total revenues (see Note 12) Costs and expenses: Operating costs and expenses: Third parties Related parties Total operating costs and expenses General and administrative costs: Third parties Related parties Total general and administrative costs Total costs and expenses (see Note 12) Equity in income of unconsolidated affiliates Operating income Other income (expense): Interest expense ) Interest income Other, net ) ) Total other expense, net ) Income before provision for income taxes Provision for income taxes ) Net income Net income attributable to noncontrolling interests (see Note 11) Net income attributable to partners $ Allocation of net income attributable to partners: Limited partners $ General partner $ $
